Supreme Court, New York County, entered October 26, 1977, unanimously modified, on the law, and plaintiff-appellant’s motion for summary judgment granted to the extent hereinafter set forth, with $60 costs and disbursements payable by respondent to appellant, and otherwise affirmed. The principal sum of $100,000 in the note given by defendant to plaintiff was satisfied by setoff against an obligation in the same amount. Only interest at 7%, the rate stated in the instrument, remains to be paid, covering the period from the note’s date, May 12, 1976 to the date of demand for payment, August 3, 1977, with interest thereafter to the date of setoff, December 31, 1977 to be calculated at 6%. The defense sought to be interposed of an oral agreement of forebearance of the obligation is not available to defendant. Not alone is it barred by the parol evidence rule, but there is no evidence to sustain the factual pattern claimed by defendant as indicating that forebearance. There being no factual issue to be decided, plaintiff is entitled to the relief sought. Concur—Evans, J. P., Fein, Lane, Markewich and Yesawich, JJ.